Webb, Judge.
There being sufficient competent evidence in the record to support the award of the State Board of Workmen’s Compensation in favor of the claimant, the judgment of the superior court affirming that award must likewise be affirmed under the "any evidence” rule. Kissel v. Aetna Cas. & Surety Co., 136 Ga. App. 504 (221 SE2d 645) (1975).

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.

Smith, Cohen, Ringel, Kohler & Martin, Robert L. Kiser, for appellants.
Keil & Davis, E. Wright Davis, Jr., for appellee.